        Case 1:18-cv-07092-GBD-KHP Document 72 Filed 10/05/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          10/05/2020
-----------------------------------------------------------------X

IRENE TSEPENYUK
                                                Plaintiff,            18-cv-7092 (GBD) (KHP)

                             -against-                                  DISCOVERY ORDER

FRED ALGER & COMPANY, INC.,

                                                Defendant.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         The parties in this vigorously litigated pregnancy/gender discrimination case have had

many discovery disputes. Discovery was finally coming to an end at the beginning of

September. However, on September 3, 2020, Plaintiff filed a document entitled Letter Motion

for Discovery and raised three discovery issues in need of resolution, despite the Court’s Order

closing discovery. (See ECF No. 66.) In an Interim Discovery Order dated September 10, 2020,

the Court construed that Letter Motion for Discovery as a letter motion to reopen discovery for

limited purposes, granted the first two discovery requests, and required Plaintiff to file

additional information to enable the Court to rule on the third request. (ECF No. 68.) The

parties then filed additional letters regarding the one remaining outstanding discovery issue—

the extent to which Defendant must produce additional information about employees outside

of Plaintiff’s Department who took maternity leave between 2010 and the present and

expressed milk at work after returning from leave. (See ECF Nos. 69-71.)

         This issue arose in the context of a 30(b)(6) deposition where the deponent was not

prepared to provide the scope of information requested. Defendant took the position that this
        Case 1:18-cv-07092-GBD-KHP Document 72 Filed 10/05/20 Page 2 of 4




request was not covered by any of the topics listed in the 30(b)(6) deposition notice and that it

had already produced this information regarding the individuals it deemed to be Plaintiff’s

comparators. After reviewing the deposition notice, it is clear that Plaintiff did not request that

the deponent testify about others who took maternity leave expressed milk at work.1 (See ECF

No. 71-1.) Thus, there is no basis to fault Defendant for its witness’s inability to provide this

information.

         Plaintiff did request this information in document requests and interrogatories, but

Defendant objected to the scope of the request and produced information about employees in

Plaintiff’s department only. (See, e.g., ECF No. 70-1 at Interrogatory Nos. 12, 13, and 18.)

Plaintiff also sought this information from fact witnesses who should have known the

information, but those employees were not (but should have been) prepared to provide it. For

example, Mr. Isacco, Defendant’s Director of Human Resources during the relevant time period,

was unable to even provide an estimate as to the number of women who took leave. (See ECF

No. 70-4 at Tr. 203:15-22.) Plaintiff should have raised her request for more expansive

information about employees who took maternity leave and expressed milk at work during

discovery and challenged Defendant’s objections to the scope of Plaintiff’s written requests

through a motion to compel. A Rule 30(b)(6) deposition is not the forum to address this

information. However, in light of personal and COVID-related challenges Plaintiff’s counsel has

had and of which the Court is aware through its close management of this case, the Court will




1
 Plaintiff failed to comply with the Court’s directive from its Interim Order to file the 30(b)(6) deposition notice for
Mr. Liebes, but Defendant later providing the requested document.

                                                           2
      Case 1:18-cv-07092-GBD-KHP Document 72 Filed 10/05/20 Page 3 of 4




nevertheless address Plaintiff’s request for this additional information so as to ensure that

Plaintiff herself is not prejudiced.

        Under Federal Rule of Civil Procedure 26(b)(1) (“Rule 26(b)(1)”), a party may seek any

discovery “regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case, considering the importance of the issues at stake in

the action, the amount in controversy, the parties’ relative access to relevant information, the

parties’ resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P.

26(b)(1). The information Plaintiff seeks clearly falls within Rule 26’s broad definition of

relevance. Defendant’s argument that the information does not pertain to comparators is

something it can argue in a motion or at trial, but it is not a basis to preclude discovery about

employees outside of Plaintiff’s own Department and position so long as it is also proportional

to the needs of this case. See Humphries v. City Univ. of New York, No. 13-cv-2641 (PAE), 2013

WL 6196561, at *6-7 (S.D.N.Y. Nov. 26, 2013) (“[T]o establish an inference of discrimination

based on a showing of disparate treatment, [a plaintiff] must plead that she was similarly

situated in all material respects to the individuals with whom she seeks to compare herself.”).

It may be that a broader group of comparators is appropriate in the context of this case—but

that is an issue for another day.

        At the moment, Defendant has represented that only Plaintiff and one other Corporate

Accountant took maternity leave during the identified period. (ECF No. 70-3 at 2 (Defendant’s

objections to Request 18).) Defendant has not provided the Court with an estimate of the

number of employees who took maternity leave between 2010 and 2017. The crux of Plaintiff’s


                                                 3
      Case 1:18-cv-07092-GBD-KHP Document 72 Filed 10/05/20 Page 4 of 4




allegations center on her second pregnancy, which spanned late 2015 to early 2016. (See

Compl. ¶¶ 40-89) The Court is aware from its experience that most companies have HRIS

programs that can provide a list of employees who took FMLA leave/STD leave. In contrast, few

companies keep comprehensive records on employees who express milk at work. At best,

there could be a reservation list for a lactation room that may or may not encompass all

employees who express milk at work because not all employees will utilize the lactation room

to express milk. To balance the needs of Plaintiff and the burdens on Defendant, the Court

finds that Defendant should produce records from 2012 to 2017 reflecting the following: the

job titles of employees who took maternity leave, and for each such employee and, to the

extent known, whether the employee expressed milk at work. If Defendant has no records

concerning the identity of employees who expressed milk at work, Defendant should so inform

Plaintiff. This information must be provided to Plaintiff by October 30, 2020.

SO ORDERED.

DATED:      October 5, 2020
            New York, New York                      ______________________________
                                                    KATHARINE H. PARKER
                                                    United States Magistrate Judge




                                                4
